Citation Nr: 0706053	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-34 991	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

Whether new and material evidence has been received to reopen 
the claim of service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from May 1976 to 
March 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

For the reasons discussed hereinbelow, the case is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  



REMAND

A review of the claims files reveals that, in a VA Form 21-
4138, Statement in Support of Claim, received by VA in 
December 2006, the veteran noted that he had been 
incarcerated at a Federal Medical Center and was now 
requesting a personal hearing at the RO.  The Board notes 
that no hearing has been scheduled.  Accordingly, the veteran 
was not provided an opportunity to present testimony at a 
personal hearing, as he has requested.  

Consequently, a personal hearing needs to be scheduled for 
the veteran at the RO.  

Based on the above, this case is REMANDED to the RO for the 
following action:

The RO must place the veteran's name on 
the docket for a personal hearing before 
the RO, according to the date of his 
request for such a hearing.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  


